             Case 4:18-cr-00357-JM Document 364 Filed 01/28/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


UNITED STATES OF AMERICA                                                              PLAINTIFF

V.                                Case No. 4:18-cr-00357-JM-7

ISAAC MAY                                                                           DEFENDANT

                                            ORDER

       I.       Introduction

       Before the Court is Defendant’s Motion for Release due to COVID-19. Doc. 360. On

August 27, 2018, this Court found by clear and convincing evidence that Defendant posed a danger

to the community and ordered him detained. Doc. 110. On January 15, 2020, Defendant filed a

motion for release claiming he was not receiving adequate medical care for his conditions of

“chronic health pain, high blood pressure, high cholesterol, and fluid in his left knee.” Doc. 249.

After holding a hearing on that motion, the Court denied his motion “on the basis of his

unsubstantiated medical complaints,” especially since the Government presented records showing

that Defendant was refusing medication for his conditions. Doc. 259. In his present motion,

Defendant now requests that he be released due to his underlying health conditions and the risk of

contracting COVID-19 at the Pulaski County Jail (“Jail”). Doc. 360. The Government filed a

Response in Opposition to Defendant’s Motion. Doc. 362.

       II.      Discussion

       Defendant does not state the statutory basis for his request. Under the Bail Reform Act, the

Court may reconsider a detention order upon a finding that

       information exists that was not known to the movant at the time of the hearing and
       that has a material bearing on the issue whether there are conditions of release that




                                                1
          Case 4:18-cr-00357-JM Document 364 Filed 01/28/21 Page 2 of 5




       will reasonably assure the appearance of the person as required and the safety of
       any other person and the community.

18 U.S.C. § 3142(f). However, this analysis does not factor in harm to the defendant, and

Defendant has presented no reason why COVID-19 “would reduce his risk of nonappearance or

the risk that he poses to the community,” so reconsideration is not warranted under 18 U.S.C. §

3142(f). United States v. Bowers, No. 19-00143-01-CR-W-BP, 2020 WL 5520567, at *1 (W.D.

Mo. Sep. 14, 2020).

       Additionally, the Court may order temporary release under 18 U.S.C. § 3142(i):

       The judicial officer may, by subsequent order, permit the temporary release of the
       person, in the custody of a United States marshal or another appropriate person, to
       the extent that the judicial officer determines such release to be necessary for
       preparation of the person’s defense or for another compelling reason.

18 U.S.C. § 3142(i) (emphasis added). A defendant bears the burden of establishing circumstances

warranting release under § 3142(i). See United States v. Buswell, No. 11-CR198-01, 2013 WL

210899, at *5 (W.D. La. Jan. 18, 2013) (collecting cases). This analysis can include harm to the

defendant, so the Court construes Defendant’s motion as a request under 18 U.S.C. § 3142(i). In a

previous order on a motion for temporary release due to COVID-19, this Court joined many others

in adopting United States Magistrate Judge Angel Mitchell’s framework for addressing COVID-

19 claims under § 3142(i). See United States v. Lunnie, No. 4:19-CR-00180 KGB, Doc. 35 (E.D.

Ark. Apr. 2, 2020). Her framework is as follows:

       The court is mindful of the unprecedented magnitude of the COVID-19 pandemic
       and the extremely serious health risks it presents. But, in that context, a defendant
       should not be entitled to temporary release under § 3142(i) based solely on
       generalized COVID-19 fears and speculation. Rather, the court must make an
       individualized determination as to whether COVID-19 concerns present such a
       compelling reason in a particular case that temporary release is necessary under §
       3142(i). In making that determination, the undersigned will evaluate at least the
       following factors: (1) the original grounds for the defendant's pretrial detention, (2)
       the specificity of the defendant’s stated COVID-19 concerns, (3) the extent to
       which the proposed release plan is tailored to mitigate or exacerbate other COVID-



                                                 2
          Case 4:18-cr-00357-JM Document 364 Filed 01/28/21 Page 3 of 5




        19 risks to the defendant, and (4) the likelihood that the defendant's proposed
        release would increase COVID-19 risks to others. The court will not necessarily
        weigh these factors equally, but will consider them as a whole to help guide the
        court's determination as to whether a ‘compelling reason’ exists such that
        temporary release is ‘necessary.’ § 3142(i).

United States v. Clark, 448 F. Supp. 3d 1152, 1156-57 (D. Kan. 2020). The Court will address

these factors in turn.

        a. Original Grounds for Detention

        The Court originally detained Defendant because it found by clear and convincing evidence

that he posed a danger to the community. Doc. 110. In making that finding, the Court relied on

Defendant’s lengthy history of violent offenses, constant supervision violations including

participating in criminal activity while on parole, and serious disciplinary violations while in ADC

custody. Defendant states in his motion, “he no longer poses a danger to the community and is not

a flight risk,” Doc. 360 at 1, but provides no further explanation of this conclusory statement.

Therefore, Clark factor one weighs heavily against release since the Court had serious concerns

about the danger Defendant posed to the community—concerns that have not diminished.

        b. Specificity of the Defendant's Stated COVID-19 Concerns

        As to the specificity of Defendant’s COVID concerns, he states the following: “It is

common knowledge that individuals with pre-existing health issues are at a higher risk of death if

they contract Covid-19. It is also common knowledge that jail facilities, in particular the Pulaski

County Jail, has recently experienced an increased number of inmates testing positive for Covid-

19. With Mr. May’s pre-existing health conditions and his detainment at the Pulaski County Jail,

Mr. May fears for his life.” Doc. 360 at 2. His underlying conditions include “chronic health pain,

high blood pressure, high cholesterol, and fluid in his left knee.” Doc. 360 at 1. First, Defendant

provides no evidence supporting his claim that the Jail recently experienced an increase in COVID-




                                                 3
          Case 4:18-cr-00357-JM Document 364 Filed 01/28/21 Page 4 of 5




19 positive detainees. Second, the Government provided Defendant and this Court with emails

from the Jail’s health provider to the U.S. Marshal stating they had five COVID-19 positive

detainees as of January 26, 2021. So, there is no evidence that COVID-19 transmission in the Jail

is presently any worse than in the community at large. Still, the Court understands that certain

individuals face a higher risk of negative consequences from contracting COVID-19 due to

underlying conditions. According to the Centers for Disease Control and Prevention, individuals

with high blood pressure “might be at an increased risk for severe illness from the virus that

causes COVID-19.” People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL

AND   PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last updated Dec. 29, 2020) (bold in original). In light of this risk,

the CDC says those with high blood pressure should “[t]ake [their] medicines exactly as prescribed

and follow [their] healthcare provider’s recommendations for diet and exercise.” Id. Thus,

Defendant’s high blood pressure poses a specific COVID-19 concern. However, an email from the

Jail’s health provider states Defendant was “non-compliant” with his physical therapy program,

medications, weight checks, and blood pressure checks between August and December 2020. Doc.

362 at 3. According to separate emails from the Jail’s health provider, Defendant resumed taking

his medication in January 2021. Nevertheless, by refusing to comply with treatment and tend to

his underlying health concerns that could heighten his risk of severe COVID-19 illness for months

on end, Defendant undercuts his own specific concerns relating to COVID-19 exposure. Therefore,

Defendant’s COVID-19 concerns under Clark factor two do not weigh in favor of his release.

       c. Tailoring of Proposed Release Plan to Limit COVID-19 Exposure

        The third and fourth factors both consider how the release plan minimizes COVID-19

exposure to self and others: “(3) the extent to which the proposed release plan is tailored to mitigate




                                                  4
          Case 4:18-cr-00357-JM Document 364 Filed 01/28/21 Page 5 of 5




or exacerbate other COVID-19 risks to the defendant, and (4) the likelihood that the defendant’s

proposed release would increase COVID-19 risks to others.” Clark, 448 F. Supp. 3d at 1157. Aside

from requesting that he “be released on strict conditions (i.e. home incarceration with location

monitoring),” Doc. 360 at 1-2, Defendant does not propose a release plan. Thus, the Court has no

way of weighing the COVID-19 risks associated with release versus detention, and Clark factors

three and four weigh neither for nor against Defendant’s request.

       III.    Conclusion

       Based on the foregoing, the Court finds Defendant has not established his potential

exposure to COVID-19 as a “compelling reason” making temporary release “necessary” under §

3142(i). Therefore, Defendant’s Motion for Release due to COVID-19 (Doc. 360) is denied.

       IT IS SO ORDERED this 28th day of January, 2021.




                                                     ___________________________________
                                                     UNITED STATES MAGISTRATE JUDGE




                                                5
